NUMBER 13-06-262-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN THE INTEREST OF D.A.R., A CHILD



On appeal from the 51st District Court of Tom Green County, Texas.

 

MEMORANDUM OPINION


Before Justices Yañez, Rodriguez, and Garza

Memorandum Opinion by Justice Garza

 This is an accelerated appeal from an order terminating the parental rights of
appellants, Latasha Marie Rose and Christopher Ford, Sr., to their minor child, D.A.R.
	Attorneys for appellants have filed Anders briefs,  Anders v. California, 386 U.S.
738, 744 (1967), and have informed this Court that they have "diligently reviewed the
record" and can find no arguable grounds to be advanced on appeal.  The procedures set
forth in Anders are applicable to an appeal of the termination of parental rights when an
appointed attorney concludes that there are no non-frivolous issues to assert on appeal. 
See In re K.D., 127 S.W.3d 66, 67 (Tex. App.-Houston [1st Dist.] 2003, no pet.); Porter v.
Tex. Dep't of Protective & Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.-Corpus Christi
2003, no pet.).  The briefs filed meet the requirements of Anders by presenting a
professional evaluation of the record and demonstrating that there are no arguable
grounds for appeal.  See Anders, 386 U.S. at 744.  The attorneys state that they have
served a copy of their briefs on appellants and informed appellants of their right to file a pro
se brief.  More than thirty days have passed and no pro se briefs have been filed.
	Upon receiving an Anders brief, we must conduct a full examination of all the
proceedings to determine whether the case is wholly frivolous.  Penson v. Ohio, 488 U.S.
75, 80 (1988).  We have reviewed the entire record and the briefs and we have found
nothing that would arguably support an appeal.  We agree the appeal is frivolous and
without merit.  Accordingly, we affirm the trial court's decree terminating the parental rights
of appellants.
	In accordance with Anders, appellants' attorneys have asked permission to withdraw
as counsel for appellants.  See Anders, 386 U.S. at 744.  We grant their motions to
withdraw. We further order the attorneys to notify appellants of the disposition of this
appeal and the availability of discretionary review.  See In re K.D., 127 S.W.2d at 68 n.3
(citing Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam)).



  
 DORI CONTRERAS GARZA,
							Justice


Memorandum opinion delivered and 
filed this the 19th day of October, 2006.